Order entered July 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01116-CR

                             BRANDON CLYDE KING, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-76511-M

                                             ORDER
       Before the Court is appellant’s July 5, 2019 second motion to extend time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before July

29, 2019. If appellant’s brief is not filed by July 29, 2019, this appeal may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/    BILL PEDERSEN, III
                                                              JUSTICE